Exhibit 99.1 Brunswick Corporation1 N. Field CourtLake Forest, IL 60045 Telephone 847.735.4700Facsimile 847.735.4750 www.brunswick.com Release: IMMEDIATE Contact: Kathryn Chieger Vice President – Corporate and Investor Relations Phone: 847-735-4612 BRUNSWICK REPORTS EPS OF $0.15 IN FIRST QUARTER LAKE FOREST, Ill., April 24, 2008 – Brunswick Corporation (NYSE: BC) reported today net earnings from continuing operations of $0.15 per diluted share for the first quarter of 2008, compared with $0.38 per diluted share for the year-ago quarter.Results for the 2008 period include a $0.07 per diluted share loss on the planned divestiture of Baja boats, $0.09 per diluted share of restructuring and other impairment charges, and an investment sale gain of $0.10 per diluted share.Results for the first quarter of 2007 include $0.06 per diluted share of restructuring charges and $0.03 per diluted share of tax-related benefits. Brunswick Chairman and Chief Executive Officer Dustan E. McCoy commented, “Sales for the quarter reflected lower demand for marine products, particularly in the United States where industry retail sales were down about 17 percent in units in the first quarter.This weakness was partially offset by sales growth from our bowling and fitness operations, as well as strong sales outside the United States in all business segments.While benefiting from favorable currency exchange rates, our success in regions outside of the United States is also the result of our strategic focus on better serving the unique needs of our customers in these markets.Operationally, we continue to introduce innovative new products and implement initiatives to improve quality and productivity, as well as manage pipeline inventories and reduce expenses in response to current weak market conditions for our marine products.Financially, our balance sheet remains strong with $267 million of cash and debt-to-total capital at 27.6 percent at the end of the quarter.Though difficult times and more hard work are ahead, we are pleased with our progress to date.” First Quarter Results The company said that sales in the first quarter of 2008 totaled $1,346.8 million, down 3 percent from $1,386.1 million for the year-ago quarter.Operating earnings in the first quarter of 2008 totaled $10.3 million, compared with $53.0 million a year ago.Operating earnings in the first quarter of 2008 include an $8.9 million loss on the planned divestiture of Baja and $13.3 million of restructuring and other impairment charges.In the first quarter of 2007, operating earnings include $7.6 million of restructuring charges. The company reported net earnings from continuing operations of $13.3 million, or $0.15 per diluted share, in the first quarter of 2008, versus $34.3 million, or $0.38 per diluted share, in the year-ago quarter.Results for the first quarter of 2008 include a pretax gain on the dissolution of a bowling joint venture in Japan of $19.7 million, or $0.10 per diluted share, as well as the loss on the planned divestiture equivalent to $0.07 per diluted share and other restructuring and impairment charges equivalent to $0.09 per diluted share. Diluted earnings per share for the first quarter of 2007 include the previously mentioned $0.06 of restructuring charges and $0.03 of tax-related benefits. The restructuring and other impairment charges in the first quarter of 2008 include severance and plant closure costs, asset write-downs and impairment charges associated with a number of actions undertaken to shrink the company’s manufacturing footprint, exit certain market segments and reduce expenses.During the quarter, the company completed the closure of its Aberdeen, Miss., boat plant and closed its bowling pin manufacturing facility in Antigo, Wis.In addition, the company announced that it will cease boat manufacturing at its facility in Merritt Island, Fla., mothball its Swansboro, N.C., boat plant and close its boat plant in Bucyrus, Ohio, in conjunction with the proposed sale of its Baja boat business. The effective tax rate of 48.4 percent in the first quarter of 2008 was primarily due to a higher tax rate on the $19.7 million pretax gain on the dissolution of the bowling joint venture.Fully diluted common shares outstanding totaled 88.3 million in the first quarter of 2008, compared with 92.0 million shares in the same period of 2007. Boat Segment The Boat segment consists of the Brunswick Boat Group, which produces and distributes fiberglass and aluminum boats and marine parts and accessories, and offers dealer management systems.The Boat segment reported sales for the first quarter of 2008 of $637.8 million, down 9 percent compared with $699.0 million in the first quarter of 2007.Sales in the U.S. were down double digits reflecting the continued weak retail markets.The drop in domestic sales was partially offset by growth in sales outside of the U.S., primarily driven by higher sales in Europe.For the first quarter of 2008, the Boat segment had an operating loss of $14.7 million, down from operating earnings of $19.5 million in the year-ago quarter.The reduction in operating earnings was primarily due to lower fixed-cost absorption on lower sales, as well as $13.8 million of restructuring and impairment charges related to actions described above.The year-ago first quarter includes $4.8 million of comparable charges. “In response to market conditions, we continued to lower production rates to reduce pipeline inventories held by our dealers,” McCoy said.“At the end of the quarter, there were approximately 2,800 fewer boats in our dealers’ inventories than at the same time last year.Nevertheless, we had 35 weeks of supply on hand at quarter end, up from 34 weeks of supply a year ago, and we will be making further production cuts in the months ahead.Consumers remain cautious in the face of an uncertain economy, a poor housing market and rising food and energy prices that erode their spending power for discretionary purchases such as boats.” “Against this backdrop, we continued to make progress towards transforming our global manufacturing profile to achieve a smaller, more flexible manufacturing footprint as well as rationalizing our brand portfolio,” McCoy added.“We announced that we will cease making boats at several manufacturing facilities, and we will transfer that production to other plants that will make multiple models and brands to lower our overall cost position and improve capacity utilization.We will also continue to strategically refine our product portfolio, focusing on those brands and product segments where we see the greatest opportunity for profitable growth.” Marine
